FILED
                            NOT FOR PUBLICATION
                                                                            APR 28 2016
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30056

               Plaintiff - Appellee,             D.C. No. 2:14-cr-00136-WFN-1

 v.
                                                 MEMORANDUM*
THEODORE HENRY ADOLPH,

               Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of Washington
               Wm. Fremming Nielsen, Senior District Judge, Presiding

                             Submitted April 26, 2016**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Theodore Henry Adolph appeals from the district court’s judgment and

challenges the 45-month total sentence imposed following his conviction for

failure to register in violation of 18 U.S.C. § 2250(a) and his admissions of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of supervised release. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      Adolph contends that the district court procedurally erred at sentencing by

applying a presumption that a sentence within the Sentencing Guidelines range was

required. This contention is belied by the record.

      Adolph also contends that the district court procedurally erred at sentencing

by failing to address defense counsel’s arguments that Adolph should receive a

lower sentence because then he could get into treatment sooner, because prison

time is harder for those convicted of sex crimes, and because he had a lack of

parental role models. Because Adolph did not object on these grounds below, we

review under the plain error standard. See United States v. Valencia-Barragan,

608 F.3d 1103, 1108 (9th Cir. 2010). Adolph must therefore show not only that

there was error that was plain, but also that such error affected his substantial rights

because there is a reasonable probability that he would have received a different

sentence absent the error. See United States v. Dallman, 533 F.3d 755, 761-62 (9th

Cir. 2008).

      As an initial matter, it is not clear from the record that in the district court

Adolph even made the arguments that he now asserts he made. A district court

need not address every 18 U.S.C. § 3553(a) factor or every possible argument.


                                            2
Dallman, 533 F.3d at 761. Furthermore, there is not a reasonable probability that

the sentence would have been lower if the court had addressed such arguments.

Thus, Adolph has not shown that his substantial rights were affected, and so he has

not met the plain error test. See Dallman, 533 F.3d at 761-62.

       In addition, the district court did not abuse its discretion in imposing the

total 45-month sentence. The sentence is not substantively unreasonable in light of

the totality of the circumstances and the 18 U.S.C. § 3553(a) factors, including not

only Adolph’s recently expressed interest in obtaining substance abuse treatment

and his experiences as a child, but also his history as an adult, such as his multiple

convictions for sexually abusing a child, his chronic substance abuse, his repeated

non-compliance with treatment, and the need to protect the public, provide

deterrence, and promote respect for the law. See Gall v. United States, 552 U.S.

38, 51 (2007); see also United States v. Gutierrez-Sanchez, 587 F.3d 904, 908-09

(9th Cir. 2009) (recognizing that the “weight to be given the various factors in a

particular case is for the discretion of the district court”).

       AFFIRMED.




                                             3